Citation Nr: 1543604	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  08-03 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a disability  manifested by dizziness.

2.  Entitlement to a rating in excess of 30 percent for ulcerative colitis.

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to a compensable rating for bronchitis.

5.  Entitlement to an effective date earlier than June 14, 2005, for service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to May 1986, November 1994 to March 1996, May 1998 to September 1998, November 1998 to March 1999, December 2000 to March 2001, and from August 2001 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) from rating May 2006 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This case was previously before the Board in October 2014.

The Veteran appealed the October 2014 Board decision to the United States Court of Appeals for Veterans Claims.  A July 2015 Joint Motion for Partial Remand requested that the Court vacate that part of the October 2014 Board decision that denied entitlement to a compensable rating for bronchitis and that denied entitlement to a rating in excess of 30 percent for ulcerative colitis with aggravation of hemorrhoids.  The parties also noted that a February 2007 notice of disagreement to a May 2006 rating decision that granted service connection for bronchitis and assigned an effective date of June 14, 2005, was an indication that the Veteran wanted to appeal the assigned rating and effective date and required the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999), 38 U.S.C. § 7105(d)(1) (West 2014); 38 C.F.R. § 19.29 (2014).  In July 2015, the Court issued an Order that granted the Joint Motion. 

In an effort to more correctly address the Veteran's claims, the claim of entitlement to a rating in excess of 30 percent for ulcerative colitis with aggravation of hemorrhoids has been characterized as including a claim for a separate compensable rating for hemorrhoids.


The issues of entitlement to an effective date earlier than June 14, 2005 for service connection for bronchitis, entitlement to service connection for a disability manifested by dizziness, and entitlement to a compensable rating for hemorrhoids are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran's bronchitis and asthma are not more nearly approximated by FEV1 of 40 to 55 percent predicted, or FEV1/FVC of 40 to 55 percent predicted, or, DLCO (SB) of 40 to 55 percent predicted, or with maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit); the Veteran's asthma does not require the Veteran to have at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

2.  The Veteran's ulcerative colitis is not shown to be severe and is not manifested by numerous attacks a year and malnutrition.


CONCLUSIONS OF LAW

1.  A rating of 30 percent, but not higher, for bronchitis is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.96. 4.97, Diagnostic Code 6600 (2014).

2.  A rating in excess of 30 percent for ulcerative colitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7323 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

By correspondence, including that dated in September 2005, February 2007, and May 2008, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the disabilities on appeal and the effect that the service-connected disabilities have on employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In February 2007, the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice was not completed prior to the initial AOJ adjudication of the claims.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board finds that VA's duties to notify and assist are met.

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

Increased Rating for Bronchitis

The Veteran's bronchitis has been assigned a 0 percent rating under Diagnostic Code 6600, which provides for a 10 percent rating for bronchitis when the FEV1 is 71 to 80 percent predicted, or; FEV1/FVC is 71 to 80 percent predicted, or; DLCO (SB) of 66 to 80 percent predicted.  A 30 percent rating is assigned when the FEV1 is 56 to 70 percent predicted, or; FEV1/FVC is 56 to 70 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent rating is assigned when the FEV1 is 40 to 55 percent predicted, or; FEV1/FVC is 40 to 55 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or with maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A maximum 100 percent rating is awarded for FEV-1 less than 40 percent of predicted value; or the ratio of FEV-1/FVC is less than 40 percent; or DLCO (SB) less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization); or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600 (2014).

VA amended the rating schedule for rating respiratory disabilities, effective October 6, 2006.  VA added provisions that clarify the use of pulmonary function tests (PFTs) in rating respiratory conditions.  A new 38 C.F.R. § 4.96(d), titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  PFTs are required to rate respiratory conditions except in certain situations.  If a DLCO (SB) test is not of record, rating should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  When the PFTs are not consistent with clinical findings, rating should generally be based on the PFTs.  Post-bronchodilator studies are required when PFTs are done for rating purposes with some exceptions.  When rating based on PFTs, post- bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, then the pre-bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately indicates the level of disability should be used for rating, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable rating based on a decreased FEV-1/FVC ratio should not be assigned.  38 C.F.R. § 4.96(d) (2015).

The pertinent evidence of record includes PFT results from an April 2006 VA examination that found 68% FEV1/FVC pre-bronchodilator, with post-bronchodilator testing not undertaken.  The Board finds that those results satisfy the criteria for a 30 percent rating under Diagnostic Code 6600.  As the Veteran's bronchitis disability is not more nearly approximated by FEV1 of 40 to 55 percent predicted, or FEV1/FVC of 40 to 55 percent predicted, or, DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), a rating in excess of 30 percent under Diagnostic Code 6600 is not warranted at any time under consideration.

A November 2010 VA examiner noted that Veteran had asthma associated with bronchitis, and a July 2014 VA examiner noted that the Veteran used an inhaler twice a day.  As the Veteran is service-connected under Diagnostic Code 6600 and asthma falls under Diagnostic Code 6602, the Veteran cannot receive combined ratings, but he is entitled to receive a single rating based on the predominant disability.  38 C.F.R. 4.96(a) (2014).  Under Diagnostic Code 6602, bronchial asthma warrants a 30-percent rating for daily inhalational therapy.  38 C.F.R. 4.97, Diagnostic Code 6602 (2015).

Under Diagnostic Code 6602, in order to receive a rating of 60 percent the asthma would have to show FEV-1 of 40-to 55-percent of predicated value, FEV-1/FVC of 40 to 55 percent, or, at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  That has not been shown, and, at this time, the Veteran does not gain an advantage to being rated for asthma.

Resolving all reasonable doubt in favor of the claimant, the Board finds that an initial rating of 30 percent for bronchitis is warranted for the entire appeal period.  However, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent for bronchitis or asthma.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Ulcerative Colitis with Aggravation of Hemorrhoids.

During the course of this appeal the Veteran has received VA treatment for ulcerative colitis and has undergone VA intestines examinations in March 2007, November 2010, and July 2014.

Under Diagnostic Code 7323, which contemplates disabilities due to ulcerative colitis, a 30 percent rating is warranted for moderately severe impairment, with frequent exacerbations.  A 60 percent disability rating is appropriate for severe impairment, with numerous attacks yearly and with malnutrition, with health only fair during remissions.  A 100 percent disability rating is warranted for pronounced impairment, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323 (2015).

Following a review of the evidence, the Board finds that the preponderance of the evidence does not more nearly approximate the criteria for a 60 percent rating for ulcerative colitis at any time over the course of this appeal.  The Veteran's ulcerative colitis symptoms have not been described anywhere in the record as severe.  Under Diagnostic Code 7323, a higher rating is warranted when the disability is severe; with numerous attacks a year and malnutrition, with health only fair during remissions.  While the Veteran has been reported as having lost weight, there is nothing to suggest that the Veteran has been malnourished or has only fair health during remission, with numerous attacks per year.  The November 2010 VA examination indicated that the Veteran's overall general health was fair and there were no signs of significant weight loss or malnutrition.  The July 2014 VA examiner indicated that while Veteran had lost weight, the Veteran did not have malnutrition.  The examiner stated that the Veteran's colitis had not resulted in marked malnutrition, anemia, general debility, or serious complications such as a liver abscess.  While noting that there had been numerous, mild attacks of ulcerative colitis per year, that had not resulted in malnutrition and health only fair during remissions.  The July 2014 VA examiner characterized the Veteran's colitis as mild with frequent exacerbations.

In sum, the Board finds that the evidence of record shows that the disability has significant symptoms warranting a rating of 30 percent throughout the appeal period, and the Board finds that the preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds that the claim for increased rating for hemorrhoids or more appropriate addressed as a separate claim and that claim is being remanded.

Additional Considerations

In adjudicating the claim, the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board notes that the Veteran is competent to give evidence about what she observes and experiences concerning his disabilities on appeal.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's right upper extremity disabilities are evaluated.  The Board finds that those findings by medical professionals are the most persuasive evidence of record because of the training of the medical specialists and the examinations of the Veteran performed to make those findings.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence of record does not show that the Veteran's disabilities on appeal and additional service-connected disabilities are so unusual or exceptional in nature as to make the schedular rating inadequate.  The disabilities have been rated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by the service-connected bronchitis and ulcerative colitis.  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating of 30 percent for bronchitis, but not higher, throughout the appeal period, is granted.

Entitlement to a rating in excess of 30 percent for ulcerative colitis is denied.


REMAND

As addressed in the Joint Motion, the parties have essentially indicated that the Veteran's hemorrhoids disability should be rated separately from service-connected ulcerative colitis.  The Board finds that an examination is necessary to decide the claim for increased rating for hemorrhoids as the evidence of record is not sufficient to decide the claim.

As noted in the Joint Motion, the Veteran's February 2007 notice of disagreement to the May 2006 rating decision that granted service connection for bronchitis and assigned an effective date of June 14, 2005, was an indication that the Veteran wanted to disagree with the effective date assigned.  Therefore, the issue must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, the Board remanded a claim for service connection for a disability manifested by dizziness in the October 2014 decision.  It does not appear that the development requested has been completed, so that development is again requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records since July 2, 2014, and any records of private treatment identified by the Veteran.

2.  Schedule the Veteran for a VA examination to determine the current severity of hemorrhoids.  The examiner must review the claims file and should note that review in the report.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should indicate whether the hemorrhoids are mild, moderate, or large; whether they are thrombotic; whether they are reducible; whether there is excessive redundant tissue; whether there is evidence of frequent recurrence; whether there is persistent bleeding; whether there is secondary anemia; whether there are fissures.

3.  Schedule the Veteran for a VA examination by a medical doctor who has not previously examined him regarding the claim for service connection for a disability manifested by dizziness.  The examiner must review the claims file and should note that review in the report.  The examiner should provide the following information:

(a)  Is the reported dizziness attributable to any known clinical diagnosis, to specifically include a seizure disorder?

(b)  Is it at least as likely as not (50 percent or greater probability) that the claimed dizziness is due to a medical unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms?

(c)  Is it at least as likely as not (50 percent or greater probability) that the claimed dizziness is due to an unknown etiology?

(d)  If the claimed dizziness is attributable to a known clinical diagnosis, is it at least as likely as not (50 percent or greater probability) that the diagnosed disability had its onset in service or is otherwise related to service, to include labyrinthitis in 2002?

4.  Issue a statement of the case on the issue of entitlement to an effective date earlier than June 14, 2005, for service connection for bronchitis.  The Veteran and representative should be advised of the need to file a timely substantive appeal if the Veteran desires to complete an appeal as to that issue.

5.  Then, readjudicate the claims for service connection for a disability manifested by dizziness and for increased rating for hemorrhoids.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


